Citation Nr: 0329272	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing secondary to service-connected sinusitis.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for forehead scarring resulting from an April 1993 fall 
during VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1944 to April 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO), which 
denied service connection for bilateral defective hearing 
secondary to service-connected chronic sinusitis.  
Parenthetically, although a January 1977 Board decision had 
denied direct and secondary service connection for bilateral 
defective hearing, since that Board decision denied bilateral 
defective hearing as secondary to service-connected external 
nasal deformity and service connection was not then in effect 
for sinusitis, accordingly the RO's subsequent June 1996 
rating decision dealt with the issue of bilateral defective 
hearing secondary to service-connected sinusitis on a de novo 
basis.  An October 1997 RO hearing was held.  After appellant 
filed claims in 1996 for § 1151 benefits for low back and 
left knee disabilities, and forehead scarring, resulting from 
an April 1993 fall during VA hospitalization at a VA 
hospital, appellant appealed a subsequent December 1997 
rating decision that denied said § 1151 benefits claims.  A 
January 1999 RO hearing was held.  

In August 2000, the Board determined that the appellate issue 
of secondary service connection for bilateral defective 
hearing was a well-grounded claim, and remanded that issue as 
well as said § 1151 benefits appellate issues to the RO for 
additional evidentiary development.  A May 2003 rating 
decision granted said § 1151 benefits claims insofar as low 
back and left knee disabilities are concerned (thereby 
rendering said issues moot); and denied the remaining 
appellate issues of entitlement to secondary service 
connection for bilateral defective hearing and § 1151 
benefits for forehead scarring.  

The Board will render a decision herein awarding secondary 
service connection for bilateral defective hearing.  The 
issue of § 1151 benefits for forehead scarring will be dealt 
with in the REMAND section below.  


FINDING OF FACT

It is at least as likely as not that appellant's bilateral 
defective hearing is related to service-connected chronic 
sinusitis.


CONCLUSION OF LAW

With resolution of all reasonable doubt, appellant's 
bilateral defective hearing is proximately due to or the 
result of service-connected chronic sinusitis.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's allowance herein of appellant's 
secondary service connection claim at issue, the evidence of 
record is adequate and no further development on said issue 
is necessary.

In pertinent part, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Post-service VA clinical records indicate that appellant 
received treatment for sinusitis for many years.  During a 
1953 VA hospitalization, appellant's complaints included 
deafness in the right ear; and diagnoses included chronic 
moderate sinusitis.  Sensorineural deafness due to unknown 
cause was diagnosed on VA hospitalization in 1966.  On May 
1968 VA audiologic examination, pure tone thresholds were 
recorded as 5, 10, 15, and 75 decibels in the right ear and 
5, 5, 20 and 70 decibels in the left ear at 500, 1000, 2000, 
and 4000 Hertz.  VA clinical records indicate that appellant 
had been prescribed erythromycin for chronic sinusitis since 
at least the mid-1970's.  

In April and June 1995 written statements, a private 
physician "J.C.Q.", M.D., an internist, opined that 
appellant had hearing loss due to chronic sinusitis and 
eustachian tube dysfunction and that his hearing loss was 
definitely due to sinusitis.

On January 1996 VA audiologic examination, pure tone 
thresholds were recorded as 20, 50, 70, 80, and 90 decibels 
in the right ear and 45, 50, 70, 75, and 90 decibels in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
Discrimination ability was 68 percent in the right ear and 40 
percent in the other ear.  The audiologist opined that there 
was moderate to severe mid- to high-frequency sensorineural 
hearing loss in the right ear with an air bone gap noted; 
that the left ear had mild to profound sloping sensorineural 
hearing loss; and that the conductive component in the right 
ear could be attributable to the sinusitis.

On January 1996 VA ear, nose, and throat (ENT) examination, 
the examiner opined that appellant had chronic paranasal 
sinusitis and hypacusis; and that he could not relate the 
hearing loss to sinusitis, except that the use of 
antimicrobial agents in the past may have had otologic 
potential resulting in sensorineural hearing loss.

An April 1996 VA ENT evaluation record indicated that 
appellant alleged having hearing loss due to erythromycin.  
It was reported that he had been taking one gram of 
erythromycin daily for sinus infection (and a half gram for a 
dermatologic reason) over many months and years during the 
previous two decades.  The examiner opined that appellant's 
sensorineural hearing loss was possibly related to 
erythromycin usage; but that erythromycin ototoxicity was 
usually due to high-dose treatment and usually was a 
temporary abnormality.

In an October 1997 written statement, a private 
otolaryngologist "M.A.O.", D.O., reported that appellant 
had a history of significant hearing loss since 1951 when he 
underwent reconstructive nasal surgery.  That physician 
opined that appellant had bilateral sensorineural hearing 
loss; and that he might have suffered hearing loss from usage 
of ototoxic (antimicrobial) drugs during the 1951 procedure 
but "we can not be sure of this because of the paucity of 
information available at that time."  

During an October 1997 RO hearing, appellant testified that 
he had had hearing loss since 1951 VA surgery; that he had 
used hearing aids since the early 1980's; and that he had 
frequent sinus problems and constant ringing in the ears.  

Pursuant to the Board's August 2000 remand, March 2001 VA 
otolaryngologic and audiologic examinations were conducted.  
On March 2001 VA audiologic examination, the examiner stated 
that he had reviewed the claims file; that appellant had 
chronic sinusitis; that the earliest complaints of hearing 
loss were in June 1975, at which time he exhibited low-tone 
conductive overlay, bilaterally, with sensorineural hearing 
loss; that current audiometric results revealed bilateral 
sensoineural hearing loss and tympanometric results indicated 
right ear temporary eustachian tube dysfunction; that absence 
of audiologic concerns provided by appellant until 1965 
indicated that his current hearing loss was not related to 
service; and that "slight conductive overlay...may be related 
to his chronic sinusitis as it was sited [sic] as early as 
1973."  

On March 2001 VA otolaryngologic examination, the examiner 
stated that he had reviewed the "voluminous" claims file; 
that appellant had had intermittent sinus infections; that 
the earliest indication of hearing loss was in 1966; and that 
during the past "approximately six or seven years with 
episodes of sinusitis[, appellant] would report...ear fullness 
or blockage[; and] he was felt to have a mild conductive 
hearing loss in the lower frequencies."  The examiner noted 
that on current audiologic examination, bilateral 
sensorineural hearing loss with tympanometric evidence of 
right ear negative middle ear pressure was reported and 
"[t]his was felt to be due to dysfunction of the eustachian 
tube, most likely related to his sinusitis"; and that on 
said otolaryngologic examination, a Weber's test was 
positive, bilaterally, which did not confirm the conductive 
hearing loss.  Significantly, however, the otolaryngologist 
opined that although appellant's sensorineural hearing loss 
was not related to service or sinusitis, appellant "has a 
very mild low-tone conductive component periodically with his 
intermittent sinusitis.  This does not appear to be any more 
than possibly 5-10% of his loss.  The conductive component 
could be considered secondary to his sinusitis."  

The evidence of record includes written statements from 
private physicians which indicate that appellant's bilateral 
defective hearing is due to his service-connected sinusitis.  
The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the March 2001 VA 
otolaryngologic and audiologic medical opinions may 
reasonably be interpreted as expressing a credible causal or 
etiological relationship between appellant's currently 
manifested bilateral defective hearing and service-connected 
sinusitis.  Determination of credibility is a function for 
the BVA.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, with resolution of reasonable doubt in 
the appellant's favor, service connection is granted for 
bilateral defective hearing as secondary to service-connected 
sinusitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).


ORDER

Service connection for bilateral defective hearing as 
secondary to service-connected sinusitis is granted.  The 
appeal is allowed to this extent.  


REMAND

With respect to the remaining appellate issue involving 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
forehead scarring resulting from an April 1993 fall during VA 
hospitalization, in recent written statements, appellant 
appears to concede that a vertical scar extending from the 
left forehead down to the exterior corner of the left eye was 
incurred in an injury sustained prior to the April 1993 VA 
incident in question; and that the only facial scarring for 
which he is claiming was caused by the April 1993 fall during 
VA hospitalization was "at the bridge of the nose plus a 
raised scar or lump above..."  See, for example, appellant's 
written statement received in April 2000; and a March 2000 VA 
Form 9, wherein he identified the scarring from said April 
1993 fall as "at the bridge of my nose plus a raised scar or 
lump above the inside corner of the left eyebrow."  During a 
January 1999 RO hearing, appellant testified, at T.4, that 
said fall in question caused him to strike his "forehead and 
it did bleed."  

The evidentiary record indicates that appellant had a 
preservice history of a nasal fracture due to sports trauma; 
that service medical records included a reported history of 
in-service nasal injury with ameliorative surgery; that 
shortly after service, additional ameliorative nasal 
surgeries were performed; and that during a 1966 VA 
hospitalization, prior to the April 1993 VA hospitalization 
in question, a clinical evaluation revealed numerous 
cicatrices of the frontal scalp and face, noted as residuals 
of motor vehicular accident that occurred in 1965 when 
appellant was thrown through the windshield of the automobile 
in which he was riding.  Clinical examination during that 
1966 VA hospitalization revealed scars located along the left 
frontal scalp extending from the external canthus to the left 
malar area; right malar area; lower lip; submaxillary area; 
left frontal scalp near mesial supraorbital area; bridge of 
the nose; and right mesial inner supraorbital area.  

During a January 1976 VA examination, photographs of the 
appellant's face from different angles were accomplished and 
revealed facial scars, which were clinically described in the 
examination report by letters which corresponded to letters 
marked on one of the frontal photographs as follows:  Scar 
marked "A" was a 51/2-inch, irregular scar, extending from 
the left forehead to the center of the canthal aspect of the 
left cheek; "B" was a 3/4-inch, irregular, keloidal scar 
below the right eye inner canthus; "C" was a 3/4-inch, 
irregular, depressed scar at the nose bridge; "D" was a 
keloidal scar below the center of the lower lip; and "E" 
was a half inch, oblique scar of the left forehead.  

The available records of the April 1993 VA hospitalization in 
question do not refer to appellant sustaining any fall or 
injury to the face.  However, a May 1993 VA outpatient 
treatment record indicated that appellant reported that 
during April 1993 VA hospitalization, he had fallen over an 
IV stand, striking his back against his bed.  

A VA medical progress note dated in November 1995, apparently 
written by a nursing assistant and appellant, is to the 
effect that appellant had reported that he fell on April 12, 
1993; that he was found standing at a sink in the dark and an 
IV pole was on the floor; and that the IV had come out and 
there was blood.

In a December 1995 letter from the VA Medical Center in 
question, it was stated that there was no record of a fall or 
injury in appellant's March-April 1993 hospitalization chart; 
and that the involved nursing assistant remembered the 
incident and that an accident report was not filed because no 
injuries were reported or seen (the letter was cut off in the 
middle of the page without a signature and the bottom portion 
contained handwritten annotations by appellant).

On December 1998 VA examination, appellant alleged that 
during April 1993 VA hospitalization, he fell and was struck 
by an IV stand which cut him on the forehead.  Clinically, 
there was a roughly linear scar on the left forehead, above 
the eyebrow.  The scar was described as somewhat 
hypopigmented, slightly tender, and moderately disfiguring.

On March 2001 VA examination, the examiner described a 1-cm 
scar over the nasal bridge; and he opined that the forehead 
scar "occurred following the fall that [appellant] describes 
in 1993."  On another March 2001 VA examination, the 
examiner described two severely disfiguring, linear scars, 
one scar about an inch long over the nasal bridge and the 
other scar about an inch and a half long on the left 
forehead, superior to the left eye.  During that examination, 
appellant stated that scars on the left side of his face at 
the left lateral canthus and over the forehead were due to an 
automobile accident that occurred at age 11.  It is unclear 
from the record whether the VA examiners had reviewed the 
January 1976 VA examination report's photographs of the 
appellant's face or other pertinent medical records 
concerning his face scarring dated prior to the April 1993 VA 
incident in question.  It does not appear that the 
evidentiary record includes any photographs of appellant's 
face other than said photographs taken on January 1976 VA 
examination.  Thus, a current VA dermatological examination 
with color photographs of appellant's face, to include 
clinical comparison of current facial scarring with facial 
scarring documented in clinical records/photographs prior to 
the April 1993 VA hospitalization incident in question, would 
appear beneficial for a fair and equitable determination of 
the appellate issue.  

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law was 
generally considered to be applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The Board has recently sought an opinion from the VA Office 
of General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Thus far there is no reply.  
Therefore, the Board will assume that the Veterans Claims 
Assistance Act of 2000 is applicable in the instant case, 
pending a definitive answer to this question of the 
applicability of the Act.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the appellate issue appears necessary for procedural due 
process concerns.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Accordingly, the § 1151 benefits facial scarring appellate 
issue is REMANDED to the RO for the following:

1.  With respect to entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for forehead scarring 
resulting from an April 1993 fall 
during VA hospitalization, the RO 
should arrange an appropriate 
examination, such as a dermatologic 
examination.  Color photographs of 
any facial scarring should be 
accomplished, if feasible.  The 
examiner should review the entire 
claims folders, examine appellant, 
and render an opinion, with degree 
of probability expressed in terms of 
is it at least as likely as not, as 
to whether the claimed scarring at 
the nasal bridge and above the nasal 
bridge on the forehead (or any other 
facial scarring if indicated) was 
caused by said April 1993 fall 
during VA hospitalization (versus 
other causes).  

The examiner should specifically 
consider the pre-April 1993 evidence 
of record, including the 
aforementioned 1996 VA 
hospitalization report's history of 
a motor vehicular accident in the 
mid-1960's with clinically described 
facial scarring; and a January 1976 
VA examination report with 
clinically described facial scarring 
and accompanying photographs of 
appellant's face.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

2.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the § 1151 
benefits facial scarring claim at 
issue, including which evidence is 
to be provided by the appellant, and 
which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  He should 
also be provided with sufficient 
notice as indicated by 38 U.S.C.A. 
§ 5103A, Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), 
and all other applicable legal 
criteria.

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for 
forehead scarring resulting from an 
April 1993 fall during VA 
hospitalization.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



